NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted June 1, 2011*
                                     Decided June 2, 2011

                                            Before

                          FRANK H. EASTERBROOK, Chief Judge 

                          ILANA DIAMOND ROVNER, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

No. 10‐2888

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin. 

       v.                                            No. 3:08‐cr‐00051‐bbc‐1

JOHN JACQUES,                                        Barbara B. Crabb, 
     Defendant‐Appellant.                            Judge.

                                          O R D E R

       After pleading guilty to one count of possessing child pornography, see 18 U.S.C.
§ 2252(a)(4)(B), John Jacques moved to withdraw his plea. The district court denied his motion
and then sentenced him to 78 months’ imprisonment. In a prior appeal, we denied his appointed
lawyer’s motion to withdraw under Anders v. California, 386 U.S. 738 (1967), see United States
v. Jacques, No. 09-1743 (7th Cir. Apr. 1, 2010), and remanded the case to the district court for
resentencing on two special conditions of supervised release. See United States v. Jacques, No.
09-1743 (7th Cir. May 14, 2010). The district court modified those conditions and amended the
judgment.


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2888                                                                                  Page 2


        Jacques appeals, but targets only the district court’s denial of his motion to withdraw his
plea. His argument is difficult to discern, but appears to contend that the court erred in accepting
his plea as knowing and voluntary. He maintains that his admissions at the Rule 11 hearing
should not have been accorded a “presumption of verity” because he did not testify under oath.

         Jacques’s challenge goes beyond the scope of our remand order. He may not use the
occasion of a remand to raise an issue in this second appeal that he could easily have raised in
his first. See United States v. Swanson, 483 F.3d 509, 515 (7th Cir. 2007). In any event the
district court conducted a careful Rule 11 colloquy, which ensured that the admissions he made
were knowing and voluntary. See United States v. Schuh, 289 F.3d 968, 975 (7th Cir. 2002).

        Jacques also faults his attorney for not informing him of rights under the Speedy Trial
Act and of certain unspecified defenses to the indictment. Because the trial record on these
points is undeveloped, any claim of ineffective assistance would best be brought in a motion
under 28 U.S.C. § 2255. See Massaro v. United States, 538 U.S. 500 (2003); United States v.
Harris, 394 F.3d 543, 557-58 (7th Cir. 2005).

                                                                                       AFFIRMED.